Citation Nr: 0421340	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  04-12 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to an increased (compensable) disability 
rating for service-connected external otitis media.  

3.  Entitlement to an increased rating for service-connected 
tinnitus, currently rated as 10 percent disabling.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1970.  Service in Vietnam is indicated by the evidence 
of record.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal form decisions of the Department of Veterans 
Affairs (VA) Medical & Regional Office Center (M&ROC) in 
Wichita, Kansas.  

In a rating decision dated in July 2003, the VA 
Regional Office in St. Louis, Missouri denied an 
increased rating for the veteran's service-
connected external otitis media with tinnitus 
aurium, confirmed and continued a prior denial of 
service connection for hearing loss and denied 
entitlement to a total rating based on 
unemployability due to service-connected disability 
(TDIU).  In addition, in a rating decision dated in 
December 2003, the M&ROC denied service connection 
for headaches.  The veteran disagreed with those 
decisions and elected review of his claims by a 
Decision Review Officer (DRO) at the M&ROC.  

Thereafter, in a decision dated in February 2004, 
the DRO granted service connection for hearing loss 
with a noncompensable rating from February 1998.  
The M&ROC notified the veteran of the decision and 
informed him of his appellate rights.  To the 
Board's knowledge, the veteran has not to date 
expressed disagreement with that decision, and 
neither the rating nor the effective date is 
currently in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted 
during the pendency of the appeal, a second Notice 
of Disagreement must thereafter be timely filed to 
initiate appellate review of "downstream" issues 
such as compensation level assigned for the 
disability or the effective date of service 
connection].  

In his February 2004 decision, the DRO assigned 
separate ratings for external otitis media and 
tinnitus, with a noncompensable rating for the 
external otitis media and a 10 percent rating for 
tinnitus.  Thereafter, the DRO prepared a Statement 
of the Case addressing entitlement to increased 
ratings for those disabilities as well as 
entitlement to service connection for headaches and 
entitlement to a TDIU.  The veteran perfected his 
appeal as to those issues, and they are now before 
the Board.  

This appeal is REMANDED to the M&ROC via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The Board scheduled the veteran for a hearing in Washington, 
D.C. on July 19, 2004.  On June 28, 2004, the veteran 
requested a videoconference hearing instead.  

Accordingly, the case is REMANDED for the following action:  

The veteran should be scheduled for a  
videoconference hearing at the M&ROC in 
Wichita, Kansas.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





